
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 997
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2010
			Ms. Sutton submitted
			 the following resolution
		
		
			January 12, 2010
			Referred to the 
			 Committee on Ways and Means, and in addition to the
			  Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding unfair and discriminatory practices of the Government
		  of Japan in its failure to apply its current and planned extension of the
		  Government’s Eco-friendly Vehicle Purchase and scrappage program to imported
		  vehicles made by U.S. automakers.
	
	
		Whereas the President of the United States approved on
			 June 24, 2009, the United States Consumer Assistance to Recycle and
			 Save (CARS) Act to jumpstart auto sales and increase motor fuel savings
			 nationwide by providing incentives to registered owners of high polluting
			 automobiles and replace such automobiles with new fuel efficient and less
			 polluting automobiles, otherwise referred to as the Cash for Clunkers
			 Program;
		Whereas the U.S. CARS program was launched by the U.S.
			 Department of Transportation on July 27, 2009, with an initial appropriation of
			 $1 billion and extended on August 6, 2009, with an additional sum of $2
			 billion;
		Whereas when it ended on August 25, 2009, a total of
			 677,842 new vehicles were incentivized and purchased through the program, all
			 of which improved the U.S. economy and provided jobs in the automobile
			 industry;
		Whereas, according to the U.S. Department of
			 Transportation data, the share of transactions by manufacturers of the total
			 number of new vehicles incentivized included: 120,507 Toyotas, 90,135 Fords,
			 87,585 Hondas, 86,354 Chevrolets, 58,700 Nissans, 48,780 Hyundais, 24,119
			 Dodges, 16,144 Mazdas, 12,418 Volkswagens, 9,033 Chryslers, and 3,663 Lexuses,
			 for a total of over 319,000 Japanese brand automobiles, which clearly
			 demonstrates that the U.S. Cash for Clunkers program was open to
			 all automobile manufacturers doing business in the U.S.;
		Whereas the Japanese Government in April 2009, as part of
			 its economic crisis measures, adopted as its version of the U.S.
			 CARS program an Eco-friendly Vehicle program, which the Japanese
			 Auto Dealer Association on April 10, 2009, described as a subsidy to achieve
			 effective environmental and economic measures by promoting purchase of new
			 vehicles with high levels of environmental performance, leading to stimulation
			 of the Japanese auto industry;
		Whereas the Japanese Government is planning to extend the
			 current Japanese automobile scrappage and subsidy program as early as January
			 2010;
		Whereas, unlike the U.S. CARS program of 2009, the current
			 Japanese Eco-friendly Vehicle Purchase Program is not open and available to all
			 imports of U.S. automobile manufacturers because the Japanese program is only
			 available to automobile models that use a full Government procedure called
			 Type Approval of each model that generates an official fuel
			 economy rating;
		Whereas as U.S. automobile importers use a more cost
			 efficient Preferred Handling Procedure (PHP), which is accepted by the Japanese
			 Government for imported vehicles sold in Japan;
		Whereas even though many U.S. imported automobiles have
			 comparable or better fuel efficiency than Japanese vehicles, they do not
			 qualify for the Eco-friendly Vehicle Purchase Program;
		Whereas the House of Representatives strongly believes
			 that the current Japanese Government's Eco-friendly Vehicle program is unfair
			 and discriminatory in its implementation and its failure to apply to low volume
			 automobile imports of U.S. automobile manufacturers by excluding fuel efficient
			 U.S.-made automobiles that meet the same fuel economy requirements of the
			 United States that automobiles of Japanese manufacturers met in 2009 under the
			 U.S. Cash for Clunkers program in qualifying for U.S. incentives for their
			 automobiles; and
		Whereas such exclusion amounts to the Japanese Government
			 engaging in unfair and discriminatory practices contrary to international
			 treaty requirements of the World Trade Organization: Now therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the President
			 shall direct the United States Trade Representative with support, assistance,
			 and cooperation of the Secretary of State, Secretary of Transportation, and as
			 appropriate, other Federal agencies to immediately initiate discussions with
			 the Government of Japan to identify and remedy violations of Japan's trade
			 obligations under applicable World Trade Organization requirements for its
			 discriminatory policies and practices in regards to not applying incentives for
			 United States automotive imports under Japan's Eco-friendly Vehicle Purchase
			 Program, and if no adequate relief is promptly forthcoming to file appropriate
			 measures and complaints to initiate dispute resolution actions under authority
			 of the World Trade Organization;
			(2)any such action
			 should include a detailed analysis of the financial costs and other impacts on
			 the economy of the United States which were incurred by the implementation of
			 the U.S. CARS incentives program in regards to Japanese manufactured
			 automobiles that received subsidies; and
			(3)the Secretary of
			 State with the cooperation and assistance of the Secretary of Transportation,
			 the United States Trade Representative, and other relevant Federal officials
			 should take immediately diplomatic and other measures to ensure that any
			 extension by the Japanese Government of the Eco-friendly Vehicle Program is
			 fair and not discriminatory in regard to U.S. manufactured automobile imports
			 to Japan.
			2.The
			 Clerk of the House of Representatives shall transmit a copy of this resolution
			 to the President.
		
